The pleadings in the action brought by respondent’s former tenant sufficiently alleged, inter alia, a claim for damages against respondent for bodily injuries caused by accident, within the meaning of appellant’s policy; and on appellant’s refusal to defend such action, insofar as it related to such claim, respondent is entitled to recover his necessary expenses, insofar as they were incurred in such defense, to be determined on an assessment *714of damages as directed hy the City Court. Present — Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ. [See post, p. 770.]